 1                          NOTE : CHANGES MADE BY THE COURT (§§ 4, 6.3)
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11
   REMY MCCARTHY, KATHLEEN                  CASE NO. 8:18-cv-00201-JLS-KES
12 RYAN-BLAUFUSS, CATHLEEN
   MILLS, JASON REID, and KHEK              CLASS ACTION
13 KUAN, on behalf of themselves and all
   others similarly situated,               [PROPOSED] STIPULATED
14                                          PROTECTIVE ORDER
                 Plaintiffs,
15
          vs.                               [Discovery Document: Referred to
16                                          Magistrate Judge Karen E. Scott]
   TOYOTA MOTOR CORPORATION,
17 TOYOTA MOTOR SALES, U.S.A.,
   INC., and DOE DEFENDANTS 1-10,
18
                 Defendants.
19
   JEVDET REXHEPI, STEPHEN
20 KOSAREFF and LAURA KAKISH,
   on behalf of themselves and all others
21 similarly situated,
22                    Plaintiffs,
         vs.
23
   TOYOTA MOTOR SALES USA,
24 INC., and DOES 1-10, inclusive,
                    Defendants.
25
26
27
28
                                                   [PROPOSED] STIPULATED PROTECTIVE
                                                                             ORDER
 1 1.     A.     PURPOSES AND LIMITATIONS
 2        Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order (herein after, also “Protective Order”
 7 or “Order”). The parties acknowledge that this Order does not confer blanket
 8 protections on all disclosures or responses to discovery and that the protection it
 9 affords from public disclosure and use extends only to the limited information or
10 items that are currently contemplated for production by the parties and entitled to
11 confidential treatment under the applicable legal principles. The parties further
12 acknowledge, as set forth in Section 13.3, below, that this Stipulated Protective
13 Order does not entitle them to file confidential information under seal; Civil Local
14 Rule 79-5 sets forth the procedures that must be followed and the standards that will
15 be applied when a party seeks permission from the court to file material under seal.
16        B.     GOOD CAUSE STATEMENT
17        This action is likely to involve the production of documents that a Producing
18 Party and/or Designating Party claims contain trade secrets, customer and pricing
19 lists and other valuable research, development, commercial, financial, technical
20 and/or proprietary information for which applicable law affords special protection
21 from public disclosure and from use for any purpose other than prosecution of this
22 action is warranted. Such confidential and proprietary materials and information will
23 be protected pursuant to the extent applicable law permits and might consist of,
24 among other things, confidential business or financial information, information
25 regarding confidential business practices, or other confidential research,
26 development, or commercial information (including information implicating privacy
27 rights of third parties), information otherwise generally unavailable to the public, or
28 which may be privileged or otherwise protected from disclosure under Federal Rule
                                               1         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 of Civil Procedure 26(c) and relevant court rules, case decisions, state or federal
 2 statutes, or common law.
 3         To expedite the flow of information, to facilitate the prompt resolution of
 4 disputes over confidentiality of discovery materials, to adequately protect
 5 information the parties are entitled to keep confidential, to ensure that the parties are
 6 permitted reasonable necessary uses of such material in preparation for and in the
 7 conduct of trial, to address their handling at the end of the litigation, and serve the
 8 ends of justice, a protective order for such information is justified in this matter. For
 9 the sake of clarity, the issuance of this Protective Order is not intended to enlarge
10 the definition of “Confidential” information or “Confidential—Attorneys’ Eyes
11 Only” information afforded by applicable law. Nor do the Plaintiffs agree that
12 documents comprising the categories set forth herein are necessarily entitled to
13 “Confidential” or “Confidential-Attorneys’ Eyes Only” status under applicable law.
14 Rather, the Protective Order is necessary to facilitate the exchange of information,
15 and to avoid undue delays to discovery by affording “Confidential” or
16 “Confidential-Attorneys’ Eyes Only” status to such documents the Producing Party
17 or Designating Party reasonably and in good faith believes are entitled to
18 “Confidential” or “Confidential-Attorneys’ Eyes Only” status, unless and until a
19 challenge is made.
20         It is the intent of the parties that information will not be designated as
21 confidential for tactical reasons and that nothing be so designated without a good
22 faith belief that it meets the definition of “Confidential” under applicable law and
23 has been maintained in a confidential, non-public manner, and there is good cause
24 why it should not be part of the public record of this case.
25 2.      DEFINITIONS
26         2.1   Action: the consolidated actions entitled Remy McCarthy et al. v. Toyota
27 Motor Corporation et al. and Jevdet Rexhepi et al. v. Toyota Motor Sales USA, Inc.,
28 18-cv-00201-JLS-KES.
                                                2         [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 2 of information or items under this Order.
 3         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 4 how it is generated, stored or maintained) or tangible things that qualify for
 5 protection under Federal Rule of Civil Procedure 26(c), and that a Producing Party
 6 and/or Designating Party reasonably believes in good faith is entitled to protection
 7 under applicable law.
 8         2.4   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 9 Items: information or items the Producing Party or Designating Party reasonably
10 believes in good faith contains extremely sensitive “CONFIDENTIAL” Information
11 or Items, which might include non-public product design and testing information or
12 extremely sensitive, highly confidential, non-public information, consisting either of
13 trade secrets or proprietary or other highly confidential business, financial,
14 regulatory, or strategic information (including information regarding business plans,
15 technical data, and non-public designs), the disclosure of which the Producing Party
16 or Designating Party believes in good faith would create a substantial risk of
17 competitive or business injury to the Producing Party or Designating Party above
18 and beyond the showing required to qualify as “Confidential” Information under
19 applicable law and is, therefore, entitled to protection as “Confidential-Attorneys’
20 Eyes Only.”
21         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as
22 their support staff).
23         2.6   Designating Party: a Party or Non-Party that designates information or
24 items that it or another Party or Non-Party produces in disclosures or in responses to
25 discovery as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
26 ONLY.”
27         2.7   Disclosure or Discovery Material: all items or information, regardless
28 of the medium or manner in which it is generated, stored, or maintained (including,
                                               3        [PROPOSED] STIPULATED PROTECTIVE
                                                                                  ORDER
 1 among other things, testimony, transcripts, and tangible things), that are produced or
 2 generated in disclosures or responses to discovery in this matter.
 3         2.8   Expert: a person with specialized knowledge or experience in a matter
 4 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 5 an expert witness or as a consultant in this Action.
 6         2.9   House Counsel: attorneys who are employees of a party to this Action.
 7 House Counsel does not include Outside Counsel of Record or any other outside
 8 counsel.
 9         2.10 Non-Party: any natural person, partnership, corporation, association, or
10 other legal entity not named as a Party to this action.
11         2.11 Outside Counsel of Record: attorneys who are not employees of a party
12 to this Action but are retained to represent or advise a party to this Action and have
13 appeared in this Action on behalf of that party or are affiliated with a law firm which
14 has appeared on behalf of that party, and includes support staff.
15         2.12 Party: any party to this Action, including all of its officers, directors,
16 employees, consultants, retained experts, and Outside Counsel of Record (and their
17 support staffs).
18         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
19 Discovery Material in this Action.
20         2.14 Professional Vendors: persons or entities that provide litigation support
21 services (e.g., photocopying, videotaping, translating, preparing exhibits or
22 demonstrations, and organizing, storing, or retrieving data in any form or medium)
23 and their employees and subcontractors.
24         2.15 Protected Material: any Disclosure or Discovery Material that is
25 designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
26 ONLY.”
27         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
28 from a Producing Party.
                                               4          [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1 3.     SCOPE
 2        The protections conferred by this Stipulation and Order cover not only
 3 Protected Material (as defined above), but also (1) any information copied or
 4 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5 compilations of Protected Material; and (3) any testimony, conversations, or
 6 presentations by Parties or their Counsel that might reveal, describe, summarize, or
 7 reference Protected Material.
 8        Any use of Protected Material at trial shall be governed by the orders of the
 9 trial judge. This Order does not govern the use of Protected Material at trial, but
10 remains in effect until the time period specified in paragraph 4 below.
11 4.     DURATION
12        This Order shall remain in force and effect until modified, superseded, or
13 terminated by consent of the parties or by order of the Court made upon reasonable
14 written notice. Unless otherwise ordered, or agreed upon by the parties, this Order
15 shall survive the termination of this action. Termination of this action shall be
16 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
17 or without prejudice; and (2) final judgment herein after the completion and
18 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
19 including the time limits for filing any motions or applications for extension of time
20 pursuant to applicable law. The Court retains jurisdiction even after termination of
21 this action to enforce this Order and to make such amendments, modifications,
22 deletions and additions to this Order as the Court may from time-to-time deem
23 appropriate.
24 5.     DESIGNATING PROTECTED MATERIAL
25        5.1     Exercise of Restraint and Care in Designating Material for Protection.
26 Each Party or Non-Party that designates information or items for protection under
27 this Order must take care to limit any such designation to specific material that
28 qualifies under the appropriate standards. The Designating Party must designate for
                                               5         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 protection only those parts of material, documents, items, or oral or written
 2 communications that qualify so that other portions of the material, documents,
 3 items, or communications for which protection is not warranted are not swept
 4 unjustifiably within the ambit of this Order.
 5        Mass, indiscriminate, or routinized designations are prohibited. Designations
 6 that are shown to be clearly unjustified or that have been made for an improper
 7 purpose (e.g., to unnecessarily encumber the case development process or to impose
 8 unnecessary expenses and burdens on other parties) may expose the Designating
 9 Party to sanctions.
10        If it comes to a Designating Party’s attention that information or items that it
11 designated for protection do not qualify for protection, that Designating Party must
12 promptly notify all other Parties that it is withdrawing the inapplicable designation.
13 Conversely, nothing in this Order precludes a Producing Party from seeking the
14 entry of a separate order to govern materials for which additional protection is
15 needed.
16        5.2    Manner and Timing of Designations. Except as otherwise provided in
17 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19 under this Order must be clearly so designated before the material is disclosed or
20 produced.
21        Designation in conformity with this Order requires:
22        (a)    for information in documentary form (e.g., paper or electronic
23 documents, but excluding transcripts of depositions or other pretrial or trial
24 proceedings), that the Producing Party affix at a minimum, the legend
25 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY
26 (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
27 material.
28
                                              6         [PROPOSED] STIPULATED PROTECTIVE
                                                                                  ORDER
 1         A Party or Non-Party that makes original documents available for inspection
 2 need not designate them for protection until after the inspecting Party has indicated
 3 which documents it would like copied and produced. During the inspection and
 4 before the designation, all of the material made available for inspection shall be
 5 deemed “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
 6 ONLY.” After the inspecting Party has identified the documents it wants copied and
 7 produced, the Producing Party must determine which documents, or portions
 8 thereof, qualify for protection under this Order. Then, before producing the specified
 9 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each
10 page that contains Protected Material. If only a portion or portions of the material on
11 a page qualifies for protection, the Producing Party also must clearly identify the
12 protected portion(s) (e.g., by making appropriate markings in the margins).
13         (b)   for testimony given in depositions that the Designating Party identify
14 the Disclosure or Discovery Material on the record, before the close of the
15 deposition all protected testimony.
16         (c)   for information produced in some form other than documentary and for
17 any other tangible items, that the Producing Party affix in a prominent place on the
18 exterior of the container or containers in which the information is stored the legend
19 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
20         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
21 failure to designate qualified information or items does not, standing alone, waive
22 the Designating Party’s right to secure protection under this Order for such material.
23 Upon timely correction of a designation, the Receiving Party must make reasonable
24 efforts to assure that the material is treated in accordance with the provisions of this
25 Order.
26 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
27         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
28 designation of confidentiality at any time that is consistent with the Court’s
                                               7         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 Scheduling Order.
 2        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 3 resolution process under Local Rule 37.1 et seq. or follow the procedures for
 4 informal, telephonic discovery hearings on the Court’s website.
 5        6.3    The objection to the designation need not be any more specific than the
 6 designation itself; that is, if the Designating Party designates a Document or other
 7 material as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
 8 ONLY” information without explaining the factual or legal basis for that
 9 designation, the Receiving Party’s objection need not provide the factual or legal
10 basis for the objection. Conversely, if the Designating Party provides a specific legal
11 and/or factual basis for the designation of a particular Document or set of
12 Documents as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
13 ONLY” Information, the Receiving Party shall provide a specific legal and/or
14 factual basis for the objection(s) as well. Prior to filing any challenge with the
15 Court, the parties shall exchange sufficient information about the reason(s) for
16 their designation(s) and challenge(s) to engage in meaningful “meet and confer”
17 process, and nothing in this order excuses that obligation.
18        6.4    The burden of persuasion in any such challenge proceeding shall be on
19 the Designating Party. Nothing in this Protective Order, nor the fact that the parties
20 have entered into it, is intended to diminish or in any way alter the showing that
21 must be made under applicable law to establish that a Document(s) or any portion
22 thereof that is designated as “CONFIDENTIAL” or “CONFIDENTIAL –
23 ATTORNEYS’ EYES ONLY” Information is actually entitled to protection under
24 applicable law.
25        6.5    Frivolous challenges, and those made for an improper purpose (e.g., to
26 harass or impose unnecessary expenses and burdens on other parties) may expose
27 the Challenging Party to sanctions. Unless the Designating Party has waived or
28 withdrawn the confidentiality designation, all parties shall continue to afford    the
                                               8         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 material in question the level of protection to which it is entitled under the
 2 Producing Party’s designation until the Court rules on the challenge.
 3
 4         6.6   The absence of an objection or other challenge to the designation of a
 5 Document or any portion thereof as “CONFIDENTIAL” or “CONFIDENTIAL –
 6 ATTORNEYS’ EYES ONLY” information shall not be deemed or construed as an
 7 agreement by the Receiving Party that the material is entitled to protection under the
 8 terms of this Protective Order and/or applicable law.
 9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1   Basic Principles. A Receiving Party may use Protected Material that is
11 disclosed or produced by another Party or by a Non-Party in connection with this
12 Action only for prosecuting, defending, or attempting to settle this Action. Such
13 Protected Material may be disclosed only to the categories of persons and under the
14 conditions described in this Order. When the Action has been terminated, a
15 Receiving Party must comply with the provisions of section 13 below (FINAL
16 DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18 location and in a secure manner that ensures that access is limited to the persons
19 authorized under this Order.
20         7.2   Use By Producing Party of its Own Protected Material. Nothing
21 contained in this Protective Order shall affect the parties’ right to disclose to anyone
22 its own Protected Material. However, in the event a Designating Party treats its own
23 Protected Material in a manner that is inconsistent with its status as such (e.g.,
24 disclosing Protected Material to the public), the content of the Document(s) in
25 question shall lose its status as Protected Material in accordance with the procedures
26 set forth in Section 6 of this Order.
27         7.3   Disclosure of “CONFIDENTIAL” Information or Items. Unless
28 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                               9         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 Receiving      Party     may    disclose      any   information   or   item    designated
 2 “CONFIDENTIAL” only to:
 3         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 4 as (1) employees of said Outside Counsel of Record to whom it is reasonably
 5 necessary to disclose the information for this Action, (2) Non-employee contract
 6 lawyers, paralegals, case clerks, clerical workers, and other persons hired from
 7 temporary staffing agencies retained by the Receiving Party’s Outside Counsel of
 8 Record in this Action to provide litigation services such as document review, motion
 9 preparation,     trial   preparation,   exhibit     preparation, deposition   preparation,
10 and clerical or secretarial duties, to whom it is reasonably necessary to
11 disclose “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
12 ONLY” information in this Action and who have signed the “Acknowledgment and
13 Agreement to Be Bound” (Exhibit A);
14         (b)    the officers, directors, and employees (including House Counsel) of the
15 Receiving Party to whom disclosure is reasonably necessary for this Action;
16         (c)    Subject to paragraph 8 below, experts (as defined in this Order) of the
17 Receiving Party to whom disclosure is reasonably necessary for this Action and who
18 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (d)    the court and its personnel;
20         (e)    court reporters and their staff;
21         (f)    professional jury or trial consultants, mock jurors, and Professional
22 Vendors to whom disclosure is reasonably necessary for this Action and who have
23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24         (g)    the author or recipient of a document containing the information or a
25 custodian or other person who otherwise possessed or knew the information;
26         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28 requests that the witness and his/her counsel, if not already a signatory to this Order,
                                                  10        [PROPOSED] STIPULATED PROTECTIVE
                                                                                      ORDER
 1 sign the form attached as Exhibit A hereto and the witness and his/her counsel, if not
 2 already a signatory to this Order, sign Exhibit A; and (2) the witness and his/her
 3 counsel, if not already a signatory to this Order, will not be permitted to keep
 4 confidential information unless they sign the “Acknowledgment and Agreement to
 5 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 6 by the court. Pages of transcribed deposition testimony or exhibits to depositions
 7 that reveal Protected Material may be separately bound by the court reporter and
 8 may not be disclosed to anyone except as permitted under this Stipulated Protective
 9 Order; and
10        (i)     any mediator or settlement officer, and their supporting personnel,
11 mutually agreed upon by any of the parties engaged in settlement discussions.
12        7.4     Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
13 Information or Items. Unless otherwise ordered by the court or permitted in writing
14 by the Designating Party, a Receiving Party may disclose any information or item
15 designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
16        (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well
17 as (1) employees of said Outside Counsel of Record to whom it is reasonably
18 necessary to disclose the information for this Action, and (2) Non-employee contract
19 lawyers, paralegals, case clerks, clerical workers, and other persons hired from
20 temporary staffing agencies retained by the Receiving Party’s Outside Counsel of
21 Record in this Action to provide litigation services such as document review, motion
22 preparation,     trial   preparation,   exhibit   preparation, deposition   preparation,
23 and clerical or secretarial duties, to whom it is reasonably necessary to
24 disclose “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
25 ONLY” information in this Action and who have signed the “Acknowledgment and
26 Agreement to Be Bound” (Exhibit A);
27        (b)     House Counsel of the Receiving Party to whom disclosure is
28 reasonably necessary for this Action;
                                                11        [PROPOSED] STIPULATED PROTECTIVE
                                                                                    ORDER
 1         (c)   Subject to paragraph 8 below, experts (as defined in this Order) of the
 2 Receiving Party to whom disclosure is reasonably necessary for this Action and who
 3 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (d)   the court and its personnel;
 5         (e)   court reporters and their staff;
 6         (f)   professional jury or trial consultants, mock jurors, and Professional
 7 Vendors to whom disclosure is reasonably necessary for this Action and who have
 8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (g)   the author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information;
11         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13 requests that the witness and his/her counsel, if not already a signatory to this Order,
14 sign the form attached as Exhibit A hereto and the witness and his/her counsel, if not
15 already a signatory to this Order, sign Exhibit A; and (2) the witness and his/her
16 counsel, if not already a signatory to this Order, will not be permitted to keep
17 confidential information unless they sign the “Acknowledgment and Agreement to
18 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
19 by the court. Pages of transcribed deposition testimony or exhibits to depositions
20 that reveal Protected Material may be separately bound by the court reporter and
21 may not be disclosed to anyone except as permitted under this Stipulated Protective
22 Order; and
23         (i)   any mediator or settlement officer, and their supporting personnel,
24 mutually agreed upon by any of the parties engaged in settlement discussions.
25 8.      QUALIFICATION         OF     PLAINTIFFS’      OUTSIDE       EXPERTS       AND
26         CONSULTANTS
27         CONFIDENTIAL and CONFIDENTIAL – ATTORNEYS’ EYES ONLY
28 Information may not be shared with or disclosed to any expert or consultant who is
                                                12       [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 currently employed, or becomes employed during the course of the Action, by a
 2 direct competitor of any of the Toyota entities named in the Action (i.e., any
 3 automobile manufacturer and any company involved in the design, manufacturing or
 4 distribution of hybrid inverters or components), unless and until: 1) the expert or
 5 consultant executes the “Acknowledgment and Agreement to be Bound” attached
 6 hereto as Exhibit A; 2) counsel for Defendants in this Action is provided written
 7 notice of the identity of the expert or consultant (including his or her name, current
 8 job title and the name of the direct competitor by which he or she is employed); and
 9 3) written verification is provided to the Court stating that the expert or consultant
10 has advised his or her current employer that they will be serving as an expert or
11 consultant for plaintiffs in the Action.       Notwithstanding paragraphs 7.3(d) and
12 7.4(c), CONFIDENTIAL and CONFIDENTIAL – ATTORNEYS’ EYES ONLY
13 Information may be provided to experts or non-attorney litigation consultants only
14 for the purpose of aiding, assisting, or allowing such expert or consultant to prepare
15 a written opinion, to prepare to testify, or to assist counsel for a party in this Action.
16 9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
17         IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19 that compels disclosure of any information or items designated in this Action as
20 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that
21 Party must:
22         (a)    promptly notify in writing the Designating Party. Such notification
23 shall include a copy of the subpoena or court order;
24         (b)    promptly notify in writing the party who caused the subpoena or order
25 to issue in the other litigation that some or all of the material covered by the
26 subpoena or order is subject to this Order. Such notification shall include a copy of
27 this Stipulated Protective Order; and
28         (c)    cooperate with respect to all reasonable procedures sought to be
                                                 13        [PROPOSED] STIPULATED PROTECTIVE
                                                                                     ORDER
 1 pursued by the Designating Party whose Protected Material may be affected.
 2        If the Designating Party timely seeks a protective order, the Party served with
 3 the subpoena or court order shall not produce any information designated in this
 4 action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
 5 ONLY” before a determination by the court from which the subpoena or order
 6 issued, unless the Party has obtained the Designating Party’s permission. The
 7 Designating Party shall bear the burden and expense of seeking protection in that
 8 court of its confidential material and nothing in these provisions should be construed
 9 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
10 directive from another court.
11 10.    A     NON-PARTY’S         PROTECTED        MATERIAL      SOUGHT      TO    BE
12        PRODUCED IN THIS LITIGATION
13        (a)    The terms of this Order are applicable to information produced by a
14 Non-Party in this Action who become signatories to this Protective Order and
15 designate     documents     as    “CONFIDENTIAL”        or    “CONFIDENTIAL         –
16 ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
17 connection with this litigation is protected by the remedies and relief provided by
18 this Order. Nothing in these provisions should be construed as prohibiting a Non-
19 Party from seeking additional protections.
20        (b)    In the event that a Party is required, by a valid discovery request, to
21 produce a Non-Party’s confidential information in its possession, and the Party is
22 subject to an agreement with the Non-Party not to produce the Non-Party’s
23 confidential information, then the Party shall:
24               (1)   promptly notify in writing the Requesting Party and the Non-
25 Party that some or all of the information requested is subject to a confidentiality
26 agreement with a Non-Party;
27               (2)   promptly provide the Non-Party with a copy of the Stipulated
28 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                14      [PROPOSED] STIPULATED PROTECTIVE
                                                                                  ORDER
 1 specific description of the information requested; and
 2               (3)   make the information requested available for inspection by the
 3 Non-Party, if requested.
 4        (c)    If the Non-Party fails to seek a protective order from this court within
 5 14 days of receiving the notice and accompanying information, the Receiving Party
 6 may produce the Non-Party’s confidential information responsive to the discovery
 7 request. If the Non-Party timely seeks a protective order from this court, the
 8 Receiving Party shall not produce any information in its possession or control that is
 9 subject to the confidentiality agreement with the Non-Party before a determination
10 by the court. Absent a court order to the contrary, the Non-Party shall bear the
11 burden and expense of seeking protection in this court of its Protected Material.
12 11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14 Protected Material to any person or in any circumstance not authorized under this
15 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
17 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
18 persons to whom unauthorized disclosures were made of all the terms of this Order,
19 and (d) request such person or persons to execute the “Acknowledgment and
20 Agreement to Be Bound” that is attached hereto as Exhibit A.
21 12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22        PROTECTED MATERIAL
23        When a Producing Party gives notice to Receiving Parties that certain
24 inadvertently produced material is subject to a claim of privilege or other protection,
25 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
27 may be established in an e-discovery order that provides for production without
28 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                              15         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 as the parties reach an agreement on the effect of disclosure of a communication or
 2 information covered by the attorney-client privilege or work product protection, the
 3 parties may incorporate their agreement in the stipulated protective order submitted
 4 to the court.
 5 13.     MISCELLANEOUS
 6         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7 person to seek its modification by the Court in the future.
 8         13.2 Right to Assert Other Objections. By stipulating to the entry of this
 9 Protective Order no Party waives any right it otherwise would have to object to
10 disclosing or producing any information or item on any ground not addressed in this
11 Stipulated Protective Order. Similarly, no Party waives any right to object on any
12 ground to use in evidence of any of the material covered by this Protective Order.
13         13.3 Filing Protected Material. A Party that seeks to file under seal any
14 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15 only be filed under seal pursuant to a court order authorizing the sealing of the
16 specific Protected Material at issue. If a Party’s request to file Protected Material
17 under seal is denied by the court, then the Receiving Party may file the information
18 in the public record unless otherwise instructed by the court.
19 14.     FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within 60
21 days of a written request by the Designating Party, each Receiving Party must return
22 all Protected Material to the Producing Party or destroy such material. As used in
23 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24 summaries, and any other format reproducing or capturing any of the Protected
25 Material. Whether the Protected Material is returned or destroyed, the Receiving
26 Party must submit a written certification to the Producing Party (and, if not the same
27 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
28 (by category, where appropriate) all the Protected Material that was returned or
                                               16        [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
 1 destroyed and (2) affirms that the Receiving Party has not retained any copies,
 2 abstracts, compilations, summaries or any other format reproducing or capturing any
 3 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 4 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 5 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 6 reports, attorney work product, and consultant and expert work product, even if such
 7 materials contain Protected Material. Any such archival copies that contain or
 8 constitute Protected Material remain subject to this Protective Order as set forth in
 9 Section 4 (DURATION).
10 ///
11 ///
12 ///
13 ///
14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                              17         [PROPOSED] STIPULATED PROTECTIVE
                                                                                   ORDER
1 15.     Any violation of this Order may be punished by any and all appropriate
2 measures including, without limitation, contempt proceedings and/or monetary
3 sanctions.
4
5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6 DATED:         July 1, 2019
7    /s/ Nicole Ramirez
     KIESEL LAW LLP
8    Paul R. Kiesel
     Jeffrey A. Koncius
9    Nicole Ramirez
10   MILLER BARONDESS, LLP
     Louis R. Miller
11   Amnon Z. Siegel
     Casey B. Sypek
12   David I. Bosko
13   FAZIO | MICHELETTI LLP
     Jeffrey L. Fazio
14   Dina E. Micheletti
15   Attorneys for Plaintiffs
16 DATED:        July 1, 2019
17   /s/ Lisa Veasman
     MORGAN, LEWIS & BOCKIUS
18   LLP
     David L. Schrader
19   Joseph Duffy
     Lisa Veasman
20
     Attorneys for Defendants
21
22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23 DATED July 5, 2019
24
25
26   Honorable Karen E. Scott
27   United States Magistrate Judge

28
                                         18       [PROPOSED] STIPULATED PROTECTIVE
                                                                            ORDER
 1                                      EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,    _____________________________             [print    or     type    full    name],   of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Central District of California
 7 on [date] in the case of Remy McCarthy et al. v. Toyota Motor Corporation et al.,
 8 8:18-cv-00201-JLS-KES. I agree to comply with and to be bound by all the terms of
 9 this Stipulated Protective Order and I understand and acknowledge that failure to so
10 comply could expose me to sanctions and punishment in the nature of contempt. I
11 solemnly promise that I will not disclose in any manner any information or item that
12 is subject to this Stipulated Protective Order to any person or entity except in strict
13 compliance with the provisions of this Order. I further agree to submit to the
14 jurisdiction of the United States District Court for the Central District of California
15 for the purpose of enforcing the terms of this Stipulated Protective Order, even if
16 such enforcement proceedings occur after termination of this action.               I hereby
17 appoint     __________________________           [print     or    type    full   name]    of
18 _______________________________________ [print or type full address and
19 telephone number] as my California agent for service of process in connection with
20 this action or any proceedings related to enforcement of this Stipulated Protective
21 Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24 Printed name: _______________________________
25 Signature: __________________________________
26
27
28
                                              19             [PROPOSED] STIPULATED PROTECTIVE
                                                                                       ORDER
